

115 HRES 915 IH: Expressing the sense of the Congress in support of protecting patients’ access to medically appropriate, evidence-based healthcare and information, and the ethical and professional obligations of healthcare professionals to provide that care and information.
U.S. House of Representatives
2018-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 915IN THE HOUSE OF REPRESENTATIVESMay 25, 2018Ms. DeGette (for herself, Ms. Lee, Ms. Judy Chu of California, Mrs. Lowey, and Mr. Crowley) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the Congress in support of protecting patients’ access to medically
			 appropriate, evidence-based healthcare and information, and the ethical
			 and professional obligations of healthcare professionals to provide that
			 care and information.
	
 Whereas since its creation nearly half a century ago, the family planning program under title X of the Public Health Service Act has provided family planning and related preventive healthcare services to those most in need, and the program has enjoyed broad bipartisan support;
 Whereas the title X program was created to assist in making comprehensive voluntary family planning services readily available to all persons desiring such services and to enable public and nonprofit private entities to plan and develop comprehensive programs that provide these family planning services;
 Whereas the title X family planning program serves 4 million people each year, many of whom would otherwise be unable to access this healthcare;
 Whereas the title X family planning program helps ensure that every person, regardless of where they live, how much money they make, their background, or whether or not they have health insurance, has access to basic, preventive reproductive healthcare, such as birth control, cancer screenings, STD testing and treatment, and well-woman exams;
 Whereas title X serves a racially and ethnically diverse patient base: at least 1/3 of patients are people of color and 13 percent have limited proficiency in English; Whereas for decades, people receiving services supported by the title X program have been given the full range of information they need to make fully informed decisions about their own pregnancy options, including access to safe and legal abortion;
 Whereas efforts to stigmatize abortion care and providers of abortion care undermine patients’ ability to make fully informed healthcare decisions;
 Whereas the American Medical Association states in its Code of Medical Ethics that providers should present relevant information accurately and sensitively, in keeping with the patient’s preferences and that withholding information without the patient’s knowledge or consent is ethically unacceptable; Whereas the seminal 1982 Report of the President’s Commission for the Study of Ethical Problems in Medicine and in Biomedical and Behavioral Research states that a physician is obliged to mention all alternative treatments, including those he or she does not provide or favor, so long as they are supported by respectable medical opinion;
 Whereas any policy that denies patients seeking care from title X-supported providers full and accurate information on and referral for healthcare services including abortion care violates basic medical ethics by forcing providers to withhold healthcare information from patients, and by denying patients’ basic right to informed consent;
 Whereas healthcare providers participating in the title X family planning program must not have limitations on providing full and accurate information in order to communicate freely and exercise the provider’s medical judgment to provide the safest and most beneficial medical treatment to the individual patient; and
 Whereas any policy that seeks to prevent healthcare providers participating in the title X family planning program from providing full and accurate information and referral for healthcare services threatens patient health, discourages honest conversation, and undermines the vital relationship between providers and patients, who rely upon their providers for complete and accurate information: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that patients’ health should always come first, including that patients be able to rely on their medical providers to get medically accurate and evidence-based information about their full range of healthcare options, including information about access to safe and legal abortion;
 (2)urges the development and maintenance of trust between patients and healthcare providers by protecting providers’ ability to give complete medical advice and information, in order to ensure no harm to patient health;
 (3)encourages efforts to enhance patient quality of care and access to confidential and safe care for all patients;
 (4)supports efforts to promote the healthcare safety net; (5)recognizes that any nationwide gag rule prohibiting information flow between patient and provider represents a radical departure from how healthcare has operated in the United States, which fundamentally erodes patients’ right to informed consent, and providers’ ability to provide appropriate and adequate healthcare and information; and
 (6)opposes efforts seeking to limit access to and full information on reproductive healthcare options in contradiction with congressional intent for the family planning program under title X of the Public Health Service Act (42 U.S.C. 300 et seq.).
			